                                                                                                                       Case 2:18-cv-13761-SFC-SDD ECF No. 44 filed 07/08/19        PageID.681    Page 1 of 3



                                                                                                                                           UNITED STATES DISTRICT COURT
                                                                                                                                       IN THE EASTERN DISTRICT OF MICHIGAN
                                                                                                                                                SOUTHERN DIVISION
                                                                                                                       MARK HIGBEE,

                                                                                                                                    Plaintiff,                      Case No. 2:18-cv-13761

                                                                                                                       v.                                           Judge Sean F. Cox
                                                                                                                                                                    Magistrate Judge Anthony P. Patti
DYKEMA GOSSETTA PROFESSIONAL LIMITED LIABILITY COMPANY2723 SOUTH STATE STREET, SUITE 400ANN ARBOR, MICHIGAN 48104




                                                                                                                       EASTERN MICHIGAN
                                                                                                                       UNIVERSITY, et al.,

                                                                                                                                    Defendants.


                                                                                                                                                    NOTICE OF APPEAL

                                                                                                                             Notice is hereby given that Defendants James Smith, David Turner, Wade

                                                                                                                       Tornquist, David Woike, Rhonda Longworth, James Carroll, Joline Davis,

                                                                                                                       Michelle Crumm, Mary Treder Lang, Dennis Beagen, Michael Hawks, Eunice

                                                                                                                       Jeffries, Michael Morris, James Webb and Alexander Simpson, appeal to the

                                                                                                                       United States Court of Appeals for the Sixth Circuit from the Opinion and Order

                                                                                                                       Denying Individual Defendants’ Motion to Dismiss entered in this action on July 1,

                                                                                                                       2019 (Doc. 42).

                                                                                                                             The Court of Appeals has jurisdiction over this appeal under 28 U.S.C. §

                                                                                                                       1291 and the collateral order doctrine as it is an appeal from an order denying these

                                                                                                                       Defendants’ motion to dismiss based on qualified and Eleventh Amendment

                                                                                                                       immunity. See, e.g., Kaminski v. Coulter, 865 F.3d 339, 344 (6th Cir. 2017).


                                                                                                                                                                1
                                                                                                                       Case 2:18-cv-13761-SFC-SDD ECF No. 44 filed 07/08/19   PageID.682   Page 2 of 3



                                                                                                                                                                 Respectfully submitted,

                                                                                                                                                                 DYKEMA GOSSETT PLLC

                                                                                                                                                              By: /s/Jill M. Wheaton
                                                                                                                                                                 Jill M. Wheaton (P49921)
                                                                                                                                                                 James F. Hermon (P53765)
                                                                                                                                                                 Ryan VanOver (P82007)
                                                                                                                                                                 Attorneys for Defendants
                                                                                                                                                                 Dykema Gossett PLLC
DYKEMA GOSSETTA PROFESSIONAL LIMITED LIABILITY COMPANY2723 SOUTH STATE STREET, SUITE 400ANN ARBOR, MICHIGAN 48104




                                                                                                                                                                 2723 South State Street, Suite 400
                                                                                                                                                                 Ann Arbor, MI 48104
                                                                                                                                                                 Telephone: (734) 214-7660
                                                                                                                                                                 jwheaton@dykema.com
                                                                                                                             Dated: July 8, 2019
                                                                                                                       Case 2:18-cv-13761-SFC-SDD ECF No. 44 filed 07/08/19         PageID.683   Page 3 of 3



                                                                                                                                                        CERTIFICATE OF SERVICE
                                                                                                                                I hereby certify that on July 8, 2019, I electronically filed the foregoing

                                                                                                                       paper with the Clerk of the Court using the ECF system which will send

                                                                                                                       notification of such filing to all ECF participants.
DYKEMA GOSSETTA PROFESSIONAL LIMITED LIABILITY COMPANY2723 SOUTH STATE STREET, SUITE 400ANN ARBOR, MICHIGAN 48104




                                                                                                                                                                       Respectfully submitted,

                                                                                                                                                                       DYKEMA GOSSETT PLLC

                                                                                                                                                                    By: /s/Jill M. Wheaton
                                                                                                                                                                       Jill M. Wheaton (P49921)
                                                                                                                                                                       Attorneys for Defendants
                                                                                                                                                                       Dykema Gossett PLLC
                                                                                                                                                                       2723 South State Street, Suite 400
                                                                                                                                                                       Ann Arbor, MI 48104
                                                                                                                                                                       Telephone: (734) 214-7660
                                                                                                                                                                      jwheaton@dykema.com



                                                                                                                       117874.000001 4831-3717-6710.9
